 


109 HR 494 IH: To amend the Water Resources Development Act of 1986 to expand the authority of non-Federal interests to levy harbor fees.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 494 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Water Resources Development Act of 1986 to expand the authority of non-Federal interests to levy harbor fees. 
 
 
 That section 208(a) of Water Resources Development Act of 1986 (33 U.S.C. 2236(a)) is amended— 
(1)by inserting or container fees after tonnage duties or fees; 
(2)in paragraph (1)(A)— 
(A)by striking or at the end of clause (i); 
(B)by striking and at the end of clause (ii) and inserting or; and 
(C)by inserting after clause (ii) the following: 
 
(iii)to finance the cost of construction and operation and maintenance of any infrastructure project for a harbor, including an infrastructure project outside the boundaries of the harbor if the project is for transportation to, from, or through the harbor; and; and
(3)in paragraph (1)(B) by inserting and security after emergency response.  
 
